DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 05/23/2022.
Claims 2, 6, and 15 have been cancelled. Claims 1, 3-5, 7-14 and 16-20 remain pending.

Response to Arguments
Applicant’s amendments and remarks filed on 05/23/2022 have been fully considered but they are moot in light of the new grounds of rejection presented below and necessitated by amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2019/0289620; hereinafter Zhang) in view of Ingale et al. (US Patent Application Publication 2020/0214070; hereinafter Ingale).
Regarding claim 1 Zhang discloses a method for implementing network connection, applied to a base station, the method comprising:
receiving a connection resume request message sent by user equipment (UE) (paragraphs 0089, 0157; UE sends an uplink data packet which represents an initial radio resource control protocol message which may be an RRC Connection Resume Request);
detecting, according to the connection resume request message, that at least one rejection cause of rejecting connection resumption is met (paragraphs 0090-0093, 0158-0162; wherein the base station determines at least a rejection cause of rejecting a connection resumption); and
sending a connection resume reject message to the UE, wherein the connection resume reject message carries a cause value indicating the at least one rejection cause (paragraphs 0090-0093, 0158-0162; wherein the base station sends a reject message to the UE with a rejection reason).
Zhang does not explicitly disclose, but Ingale in the same field of endeavor related to RAN/UE connection, wherein the at least one rejection cause comprises at least one of a first rejection cause, a second rejection cause, a third rejection cause, or a fourth rejection cause (note that the “or” clause in the claim limitation requires only one of the causes to be taught by the prior art),
the first rejection cause represents a failure in integrity check on the connection resume request message, the second rejection cause represents that a Radio Access Network based Notification Area (RNA) that the UE requests to access prohibits access by the UE, the third rejection cause represents a network overload (paragraphs 0022, 0148; connection reject message due to overload), and the fourth rejection cause represents a failure to acquire a UE context and the network overload (paragraph 0261; congestion and determining the UE context can’t be retrieved). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 3 the modified Zhang discloses the method of claim 2. Zhang fails to explicitly disclose, however Ingale, in the same field of endeavor, discloses wherein the connection resume reject message further comprises a UE state indicated by the base station, the UE state being one of an idle state or an inactive state (paragraphs 0148, 0186; fallback to an idle state). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 4 the modified Zhang discloses the method of claim 2. Zhang fails to explicitly disclose, however Ingale, in the same field of endeavor, discloses wherein the connection resume reject message further comprises at least one of a wait time indicated by the base station, a setting of a lowest reselection priority indicated by the base station, a priority of reselecting a respective frequency indicated by the base station, a redirection frequency indicated by the base station, a redirection cell indicated by the base station, or RNA information indicated by the base station (paragraphs 0134, 0148, 0156-0157; wait time interval information; note that the claim language only requires one of the options to be met), the wait time is a time elapse before the UE resends the connection resume request message to the base station, the setting comprises setting the lowest reselection priority for reselecting a frequency or standard of a cell where the UE is camping, or not setting the lowest reselection priority for reselecting a frequency or standard of a cell where the UE is camping, the respective frequency is a distinct frequency configured for the UE by the base station, the redirection frequency is a frequency to which the UE is to be redirected, the redirection cell is a cell covered by the frequency to which the UE is to be redirected, and the RNA information comprises a cell or area indicated by the base station (paragraphs 0134, 0148, 0156-0157; wait time interval; see also paragraph 0022 that describes the wait time as a time after receiving the message that the UE waits to attempt the connection again). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 5 Zhang discloses a method for implementing network connection, applied to user equipment (UE), the method comprising:
sending a connection resume request message to a base station (paragraphs 0089, 0157; UE sends an uplink data packet which represents an initial radio resource control protocol message which may be an RRC Connection Resume Request);
receiving a connection resume reject message sent by the base station, wherein the connection resume reject message carries a cause value indicating a rejection cause that causes the base station to reject the connection resume request message (paragraphs 0090-0093, 0158-0162; wherein the base station sends a reject message to the UE with a rejection reason); and
performing a processing operation corresponding to the connection resume reject message (paragraphs 0158-0162; state transition may be performed, for example).
Zhang does not explicitly disclose, but Ingale in the same field of endeavor related to RAN/UE connection, wherein the at least one rejection cause comprises at least one of a first rejection cause, a second rejection cause, a third rejection cause, or a fourth rejection cause (note that the “or” clause in the claim limitation requires only one of the causes to be taught by the prior art),
the first rejection cause represents a failure in integrity check on the connection resume request message, the second rejection cause represents that a Radio Access Network based Notification Area (RNA) that the UE requests to access prohibits access by the UE, the third rejection cause represents a network overload (paragraphs 0022, 0148; connection reject message due to overload), and the fourth rejection cause represents a failure to acquire a UE context and the network overload (paragraph 0261; congestion and determining the UE context can’t be retrieved). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 7 Zhang discloses the method of claim 6. Zhang fails to explicitly disclose, however Ingale in the same field of endeavor related to RAN/UE connection discloses, wherein the connection resume reject message further comprises a UE state indicated by the base station, the UE state being one of an idle state or an inactive state (paragraphs 0148, 0186; fallback to an idle state), and the performing a processing operation corresponding to the connection resume reject message comprises: adjusting a current state of the UE to be the UE state indicated by the base station (paragraph 0066, 0148; the UE will move to an idle state). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117)
Regarding claim 8 Zhang discloses the method of claim 6. Zhang fails to explicitly disclose, however Ingale in the same field of endeavor related to RAN/UE connection discloses, wherein the rejection cause comprises at least one of the first rejection cause or the fourth rejection cause (paragraph 0261; fourth rejection, congestion and determining the UE context can’t be retrieved), and the performing a processing operation corresponding to the connection resume reject message comprises: adjusting a current state of the UE to be an idle state (paragraph 0066, 0148; the UE will move to an idle state with a reject message). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 9 Zhang discloses the method of claim 7. Zhang fails to explicitly disclose, however Ingale in the same field of endeavor related to RAN/UE connection discloses, wherein the connection resume reject message further comprises RNA information indicated by the base station, the RNA information comprising a cell or area indicated by the base station (paragraphs 0147-153; paging and RNA provided in MSG4), and the performing a processing operation corresponding to the connection resume reject message comprises: saving the RNA information, and excluding the cell or area indicated by the base station from cell reselection (paragraphs 0147-153; new RNA and new cell for re-selection based on MSG4 information). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 10 Zhang discloses the method of claim 7. Zhang does not explicitly disclose, but Ingale in the same field of endeavor related to RAN/UE connection discloses, wherein the connection resume reject message further comprises a wait time indicated by the base station (paragraphs 0134, 0148, 0156-0157; wait time interval information), the wait time being a time elapse before the UE resends the connection resume request message to the base station, and the performing a processing operation corresponding to the connection resume reject message comprises: resending the connection resume request message to the base station after expiration of the wait time indicated by the base station (paragraphs 0134, 0148, 0156-0157; wait time interval; see also paragraph 0022 that describes the wait time as a time after receiving the message that the UE waits to attempt the connection again). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 11 Zhang discloses the method of claim 5. Zhang does not explicitly disclose, but Ingale in the same field of endeavor related to RAN/UE connection discloses, wherein the performing a processing operation corresponding to the connection resume reject message comprises: in response to at least one of a failure in integrity check on the connection resume reject message or a failure to decrypt the connection resume reject message, deleting the connection resume reject message, and maintaining an inactive state as a current state of the UE (paragraphs 0156-0157; wherein, upon integrity check fail, the UE may be indicated to remain inactive). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 12 Zhang discloses the method of claim 7. Zhang fails to explicitly disclose, however Ingale in the same field of endeavor related to RAN/UE connection discloses, wherein the performing a processing operation corresponding to the connection resume reject message further comprises: after adjusting the current state to the idle state, sending a notification to a local Non-Access Stratum (NAS), wherein the notification comprises the cause value indicating the rejection cause, and that the current state is the idle state (paragraphs 0148; NAS layer indicating state transition). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 13 the modified Zhang discloses a base station (fig. 15), comprising:
a processor (fig. 15, paragraph 0198); and
a memory storing instructions executable by the processor, wherein the processor is configured to perform the method of claim 1 (paragraph 0198).
Regarding claim 14 Zhang discloses user equipment (UE) (fig. 19), comprising:
a processor (fig. 19, processor 1901); and
a memory storing instructions executable by the processor (fig. 19, memory 1902), wherein the processor is configured to:
send a connection resume request message to a base station (paragraphs 0089, 0157; UE sends an uplink data packet which represents an initial radio resource control protocol message which may be an RRC Connection Resume Request);
receive a connection resume reject message sent by the base station, wherein the connection resume reject message carries a cause value indicating a rejection cause that causes the base station to reject the connection resume request message (paragraphs 0090-0093, 0158-0162; wherein the base station sends a reject message to the UE with a rejection reason); and
perform a processing operation corresponding to the connection resume reject message (paragraphs 0158-0162; state transition may be performed, for example),
Zhang does not explicitly disclose, but Ingale in the same field of endeavor related to RAN/UE connection discloses, wherein the at least one rejection cause comprises at least one of a first rejection cause, a second rejection cause, a third rejection cause, or a fourth rejection cause (note that the “or” clause in the claim limitation requires only one of the causes to be taught by the prior art),
the first rejection cause represents a failure in integrity check on the connection resume request, the second rejection cause represents that a Radio Access Network based Notification Area (RNA) that the UE requests to access prohibits access by the UE, the third rejection cause represents a network overload (paragraphs 0022, 0148; connection reject message due to overload), and the fourth rejection cause represents a failure to acquire a UE context and the network overload (paragraph 0261; congestion and determining the UE context can’t be retrieved). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 16 Zhang discloses the UE of claim 15. Zhang fails to explicitly disclose, however Ingale in the same field of endeavor related to RAN/UE connection discloses, wherein the connection resume reject message further comprises a UE state indicated by the base station, the UE state being one of an idle state or an inactive state (paragraphs 0148, 0186; fallback to an idle state), and the processor is further configured to adjust a current state of the UE to be the UE state indicated by the base station (paragraphs 0148, 0186; the UE will move to to an idle state). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 17 Zhang discloses the UE of claim 15. Zhang fails to explicitly disclose, however Ingale in the same field of endeavor related to RAN/UE connection discloses, wherein the rejection cause comprises at least one of the first rejection cause or the fourth rejection cause (paragraph 0261; fourth rejection, congestion and determining the UE context can’t be retrieved), and the processor is further configured to adjust a current state of the UE to be an idle state (paragraph 0066, 0148; the UE will move to an idle state with a reject message). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 18 Zhang discloses the UE of claim 16. Zhang fails to explicitly disclose, however Ingale in the same field of endeavor related to RAN/UE connection discloses, wherein the connection resume reject message further comprises RNA information indicated by the base station, the RNA information comprising a cell or area indicated by the base station (paragraphs 0147-153; paging and RNA provided in MSG4), and the processor is further configured to save the RNA information, and exclude the cell or area indicated by the base station from cell reselection (paragraphs 0147-153; new RNA and new cell for re-selection based on MSG4 information). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 19 Zhang discloses the UE of claim 16. Zhang does not explicitly disclose, but Ingale in the same field of endeavor related to RAN/UE connection discloses, wherein the connection resume reject message further comprises a wait time indicated by the base station paragraphs 0134, 0148, 0156-0157; wait time interval information, the wait time being a time elapse before the UE resends the connection resume request message to the base station, and the processor is further configured to resend the connection resume request message to the base station after expiration of the wait time indicated by the base station (paragraphs 0134, 0148, 0156-0157; wait time interval; see also paragraph 0022 that describes the wait time as a time after receiving the message that the UE waits to attempt the connection again). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).
Regarding claim 20 Zhang discloses the UE of claim 17. Zhang does not explicitly disclose, but Ingale in the same field of endeavor related to RAN/UE connection discloses, wherein the processor is further configured to, in response to at least one of a failure in integrity check on the connection resume reject message or a failure to decrypt the connection resume reject message, delete the connection resume reject message, and maintain an inactive state as a current state of the UE (paragraphs 0156-0157; wherein, upon integrity check fail, the UE may be indicated to remain inactive). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Zhang with the teachings of Ingale, in order to satisfy requirements of services and enable efficient use of resources (Ingale: paragraph 0117).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2019/0320485 to Kim et al. – that discloses a method may comprise the steps of: acquiring, by an access stratum (AS) layer of a wireless device, at least one of the value and indication of an RRC establishment cause field from a non-access stratum (NAS) layer which requests transmission of an NAS signaling request message; transmitting, to a base station, an RRC connection request message including the at least one of the value and indication of the RRC establishment cause field; and when the at least one of the value and indication of the RRC establishment cause field is set to a value.
USPGPUB 2019/0246318 to Kim et al. – that discloses an RRC layer configures the UE according to an RRC Connection Resume procedure based on stored UE AS context and an RRC configuration received from the E-UTRAN. The RRC Connection Resume procedure activates security again and reestablishes an SRB(s) and a DRB(s). The resume request of the RRC connection includes a resume identifier (resumeIdentity).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        
/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466